NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN LOPEZ NAPOLES, AKA Juan                    No.    16-73887
Napoles,
                                                Agency No. A070-146-317
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Juan Lopez Napoles, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011). We deny the

petition for review.

      Substantial evidence supports the agency’s conclusion that Lopez Napoles

did not establish the harm he experienced or fears was or will be on account of a

protected ground. See id. at 1098 (quoting Matter of C-A-, 23 I. & N. Dec. 951,

958-59 (BIA 2006)) (“[I]f a former police officer [is] singled out for reprisal, not

because of his status as a former police officer, but because of his role in disrupting

particular criminal activity, he [is] not . . . considered, without more, to have been

targeted as a member of a particular social group.”).

      Substantial evidence also supports the agency’s denial of CAT relief because

Lopez Napoles failed to establish it is more likely than not he will be tortured with

the consent or acquiescence of the government of Mexico. See id.

      PETITION FOR REVIEW DENIED.




                                           2                                    16-73887